On Rehearing.
Per Curiam.
— The receipts put in evidence by the defendant over the plaintiffs’ objections that they were irrelevant and that the statements therein were not binding upon the plaintiffs, could not bind the plaintiffs, but as the receipts tended to show that the defendant took possession when the 20 year statute of limitation was in force, and as the court holds the possession began after the 7 year statute became effective, the admission of the receipts was clearly harmless to the plaintiffs. The record does not show that the receipts were “merely unsworn declarations of third persons or *88self serving documents prepared by the defendant himself.” The assignments of error based on instructions given and refused were carefully considered by the court and no reversible error is made to appear therein. The evidence that the land was adversely held and had been protected by a substantial enclosure by the defendant for the full statutory period is held to be sufficient to ■sustain the verdict.
Rehearing denied.
Whitfield, C. J., and Taylor, Shackleford, Cockrell and Hocker, J. J., concur.